                                                   09D02-2008-CT-000020                                                   Filed: 8/3/2020 1:55   PM
EXHIBIT A case 3:20-cv-00928-JD-MGG
 USDC IN/ND                  Cass Superior document
                                           Court 2  2 filed 08/03/20 page 1 of 2
                                                                                                                                          Clerk
                                                                                                                           Cass County, Indiana




STATE OF INDIANA                         )           IN   THE CASS COUNTY                            COURT
                                         )   SS:
COUNTY OF CASS                           )           CAUSE     NO.:


JOHN BEAM,                                                               )

                     Plaintiff,                                          )

                                                                         )

         V.                                                              )

                                                                         )

DOLGENCORP,               LLC,                                           )

                     Defendant.                                          )




                                             COMPLAINT FOR DAMAGES

         Comes now the              Plaintiff,     John Beam, by counsel, and for his claim for               relief against


the Defendant, Dolgencorp, LLC, he alleges and states as follows:


         1.          At    all   times relevant hereto, Plaintiff was a resident of the City of Kokomo,


County of Howard, State of Indiana.

         2.          At    all   times relevant hereto, the Defendant was a Foreign Limited Liability


Company       that    owned and/or operated                  a store   known        as Dollar General located at     415      S.



California    St.,   Galveston, Cass County, Indiana.


         3.          On     or about January 28, 2019, Plaintiff                       was    a patron and invitee on


Defendant’s premises               when he         slipped and    fell   on   ice   and/or snow resulting       in injuries,


some    0f which are         permanent in nature.

         4.          The Defendant was careless and negligent                         in   one or more 0f the following
ways:

                     a.          Failure to provide a safe environment for                  its   patrons and invitees;
                     b.          Failure to   warn     its   patrons and invitees of the hazardous conditions;
                     c.          Failure to discoverand remedy the hazardous condition; and
                     d.          Failure to properly Clear and or treat the ice and/or snow that had
                                 been allowed t0 accumulate on the premises.
EXHIBIT A case 3:20-cv-00928-JD-MGG document 2 filed 08/03/20 page 2 of 2
 USDC IN/ND


         5.         As a direct and proximate result of the Defendant's negligence,            Plaintiff   has


sustained severe and permanent injuries; has incurred hospital, medical and prescription


expenses; has suffered physical and emotional pain; has missed opportunities to enjoy                      life;



and will continue        to incur   such losses.

         6.         As a direct and proximate result of the carelessness and negligence of the

Defendant, as aforesaid, Plaintiff has been otherwise damaged.


         WHEREFORE,          the Plaintiff prays for judgment against the Defendant in an             amount

which    will   reasonably and        fairly   compensate him    for   all   the losses and damages he has


incurred to date and will incur in the future, for the cost of this action and for           all   other relief


just   and proper    in the premises.




                                                     Respectfully submitted,


                                                     GOLITKo    & DALY, P.C.
                                                     /s/   Matthew M. Golitko
                                                     Matthew M. Golitko
                                                     Attorneyfor Plain tiﬂ’




   West Alto Road
3 17
Kokomo, IN 46902
765.865.9300 Telephone
765.865.9305 Facsimile
matt@golitkodaly.com
